FILED
                                                                   COURT OF APPEALS DIV I
                                                                    STATE OF WASHINGTON
                                                                   2018 AUG -6 AM 9:36




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

AYAN ALI,                                 )
                                          )       No. 76655-4-1
                     Appellant,           )
                                          )       DIVISION ONE
                v.                        )
                                          )
STATE OF WASHINGTON                       )
DEPARTMENT OF EMPLOYMENT                  )
SECURITY,                                 )       UNPUBLISHED OPINION
                                          )
                     Respondent.          )       FILED: August 6, 2018
                                          )

       BECKER, J. — This is an appeal from a denial of unemployment

compensation. The appellant is a former building cleaner who cannot accept

night work because she must be home with her children. We find no basis for

overturning the decision that appellant's limited availability renders her ineligible

for benefits.

       Ayan Ali is a Somali immigrant and single mother to four children, all

under age 10. After losing her job as a building cleaner, Ali applied for

unemployment compensation in February 2016. She stated in her application

that she could not work between 10:30 p.m. and 10:30 am.

       To receive unemployment compensation, a person must be "available" for

suitable positions, which generally means that the person must be available

during all hours customarily worked in his or her industry. RCW 50.20.010(1)(c);
No. 76655-4-1/2
                  ,
vVAe. k'lictwii         Acdotclirig to'data relied'on by the EMPloYment Security'
Department, customary hours for building cleaners are "24/7."

       By decision dated March 26, 2016, the department disqualified Ali from

receiving benefits based on the limitation she placed on the times within which

she would be available.

       Ali appealed. Her case was heard by an administrative judge on April 28,

2016. Ali was the only witness. She appeared by phone and gave testimony

through an interpreter. She did not have a lawyer. The judge asked about Ali's

job search. She said that she was looking for any positions she was qualified for.

The judge asked whether Ali could work between 10 at night and 10 in the

morning. She responded, "I cannot work from ten to ten,. . . because I have

children, so I cannot work these hours."2 The judge relied on her response in

'upholding the denial of benefits. Finding that Ali "works cleaning buildings" and

that building cleaners "can be scheduled to work any shift day or night," the judge

concluded,"Because the claimant was not available to work any shift, day or

night, any day of the week,from the week beginning February 28, 2016, she is

subject to a denial of benefits under [chapter 50.20 RCVV]and related regulations

from the week beginning February 28, 2016."3

       Ali retained counsel and petitioned for review. The commissioner's review

office affirmed the decision of the administrative judge on June 10, 2016. That

decision was affirmed by the superior court. This appeal followed.



       1 Administrative Record at 31.
       2 Administrative Record at 18-19.
       3 Administrative Record at 33-34.

                                         2
No. 76655-4-1/3

       We review an agency decision from the same position as the superior

court, applying standards from the Administrative Procedure Act, chapter 34.05

RCW, directly to the commissioner's order. RCW 50.32.120; Campbell v. Emp't

Sec. Dep't, 180 Wash. 2d 566, 571, 326 P.3d 713(2014); Darkenwald v. Emp't Sec.

Dep't, 183 Wash. 2d 237, 244, 350 P.3d 647(2015). One basis for reversal is if the

commissioner erroneously interpreted or applied the law. RCW 34.05.570(3)(d).

We consider Al's appeal under this standard. She does not assign error to any

factual findings entered below. The sole issue presented is whether application

of the law to the facts supports a determination that she is ineligible for benefits.

We review this question de novo, but accord substantial weight to the agency's

interpretation of a statute within its expertise. Brandley v. Emp't Sec. Dep't, 23
Wash. App. 339, 342, 595 P.2d 565 (1979); Verizon Nw, Inc. v. Emp't Sec. Dep't,

164 Wash. 2d 909, 915, 194 P.3d 255 (2008). Ali bears the burden of

demonstrating error. RCW 34.05.570(1)(a).

       Unemployment benefits are a finite resource. Caughey v. Emp't Sec.

Dep't, 81 Wash. 2d 597, 599, 503 P.2d 460 (1972). They are intended for those out

of work "through no fault of their own" who are pursuing reemployment.

RCW 50.01.010. "The chief purposes of unemployment compensation are to

minimize the disruption caused by involuntary inability to obtain employment and

to provide support for unemployed workers as they seek new jobs." Tapper v.

Emp't Sec. Dep't, 122 Wash. 2d 397, 407-08, 858 P.2d 494 (1993).

       Specific eligibility requirements are set forth in the Employment Security

Act at RCW 50.20.010. The condition at issue here is that a claimant must be


                                          3
No. 76655-4-1/4

"able to work" and "available for work in any trade, occupation, profession, or

business for which he or she is reasonably fitted." RCW 50.20.010(1)(c). To be

available, a person must be "actively seeking work" and "ready, able, and willing,

immediately to accept any suitable work which may be offered to him or her."

RCW 50.20.010(1)(c)(ii). The Washington Administrative Code further defines

the availability requirement:

      (1) In general, the department will consider you available for work if
      you:
             (a) Are willing to work full-time, part-time, and accept
      temporary work during all of the usual hours and days of the week
      customary for your occupation.

             (b) Are capable of accepting and reporting for any suitable
       work within the labor market in which you are seeking work;
             (c) Do not impose conditions that substantially reduce or limit
       your opportunity to return to work at the earliest possible time;
             (d) Are available for work during the hours customary for
       your trade or occupation; and
             (e) Are physically present in your normal labor market area,
       unless you are actively seeking and willing to accept work outside
       your normal labor market.

WAC 192-170-010(1).

       Ali contends that her willingness to accept shifts between 10 a.m. and 10

p.m. makes her compliant with these conditions. The department responds that

availability during a 12-hour timeframe is inadequate; as a building cleaner, Ali

must be available 24 hours per day. The department further contends that by

limiting her hours of availability, Ali has imposed a substantial restriction on her

ability to return to work at the earliest possible time.

       The administrative code plainly requires availability during all customary

hours, per WAC 192-170-010(1)(a) and (d). The provision prohibiting conditions


                                           4
No. 76655-4-1/5

that "substantially reduce or limit" availability, WAC 192-170-010(1)(c), has

likewise been interpreted by the department to require availability during all

customary hours. In re Wolanski, No. 01-1997-01469, 1997 WL 33644587

(Wash. Emp't Sec. Dep't Comm'r Dec. 860, 2d Series *2 May 16, 1997). As

applied here, these provisions require Ali to be available for work shifts beginning

any time of day. She was willing to make herself available only for shifts that

began no earlier than 10 a.m. and ended no later than 10 p.m.

       Another legal obstacle for Ali is the leading case on this issue, Jacobs v.

Office of Unemployment Compensation & Placement, 27 Wash. 2d 641, 179 P.2d

707(1947). The appellant was a married woman and mother of five. Jacobs, 27

Wn.2d at 642. She was denied unemployment compensation after losing her

wartime job as a riveter. Jacobs, 27 Wn.2d at 642-43. The denial was based, in

part, on the woman's unwillingness to accept night shifts due to her family

obligations. Jacobs, 27 Wn.2d at 644,648-49, 651. Our Supreme Court

affirmed the agency's decision, reasoning that the woman was unavailable

because she "restricted her work to daytime employment, regardless of whether

or not available work required that she report for a night shift." Jacobs, 27 Wn.2d

at 660. The court's survey of nationwide authority supported this result. Jacobs,

27 Wn.2d at 654-56. The court observed that if benefits were provided to

claimants not making "an active and reasonable effort to secure suitable

employment," "it is easy to see how the funds created by the unemployment

compensation act would soon disappear, like chaff before the wind, leaving no




                                         5
No. 76655-4-1/6

protection to those who are righffully entitled thereto by reason of their enforced

unemployment." Jacobs, 27 Wn.2d at 661.

       This court followed Jacobs in Arima v. Emp't Sec. Depl, 29 Wash. App. 344,

351,628 P.2d 500, review denied, 96 Wn.2d 1003(1981). The claimant's "self-

imposed restrictions" on availability amounted to a "voluntary withdrawal from the

employment market." Arima, 29 Wn. App. at 349, 351. The court determined

that allowing benefits would be "inconsistent with the fundamental concept of a

program which is designed to act as a buffer or hedge against the ravages of

sudden and unexpected loss of one's livelihood." Arima, 29 Wn. App. at 351.

       Ali points out distinctions between her case and Jacobs in an effort to

show that it is not controlling authority. Ali is a single mother whose children are

all young. The mother in Jacobs, by contrast, had a husband and an older child

(age 18) who might have helped to care for the younger children at night. Ali is

willing to work in the evening until 10 p.m., and she has her own car in which to

travel to and from a job, whereas the mother in Jacobs had no car. Jacobs, 27

Wn.2d at 660. But Jacobs cannot be limited to its facts in the manner urged by

Ali. The court's reasoning was broad: a worker's family responsibilities, or other

personal circumstances, do not excuse significant limitations on availability.

       Ali cites department decisions in which claimants were not disqualified

from receiving benefits for expressing a preference to not work certain hours.4




      4 In re Lewis, No. 5-01454, 1975 WL 175259(Wash. Emp't Sec. Dep't
Comm'r Dec. No. 1233 A.K. Marsh. 25, 1975); In re McKinney, No. 03-2011-33029,
2012 WL 8441411 (Wash. Emp't Sec. Comm'r Dec. 981, 2d Series Jan. 13,
2012).
                                         6
No. 76655-4-1/7

But Ali did more than express a preference. She testified unequivocally that she

cannot work between 10 p.m. and 10 a.m. She does not challenge the finding of

the administrative judge, adopted by the commissioner, that she is unavailable

during those hours.

       Ali contends that by classifying her as a building cleaner, the

commissioner erroneously failed to consider her experience as a caregiver and

her willingness to work noncleaning jobs.

       A claimant must be available for "suitable" work. RCW 50.20.010(1)(c)(ii);

WAC 192-170-010(1)(b); see also RCW 50.20.010(1)(c)(claimant must be

available to accept "work. . . for which he or she is reasonably fitted"). Suitable

work is "employment in an occupation in keeping with the individual's prior work

experience, education, or training and if the individual has no prior work

experience, special education, or training for employment available in the general

area, then employment which the individual would have the physical and mental

ability to perform." RCW 50.20.100(1). Additionally, the commissioner may

consider: the degree of risk involved to the individual's health, safety, and

morals; the individual's physical fitness; the individual's length of unemployment

and prospects for securing local work in the individual's customary occupation;

the distance of the available work from the individual's residence; and "other

factors as the commissioner may deem pertinent." RCW 50.20.100(1).

       Under these provisions, particularly the catchall for "other factors as the

commissioner may deem pertinent," a commissioner has discretion to consider a

claimant's preferred hours. The commissioner also has discretion to consider


                                         7
No. 76655-4-1/8

that parenting experience, like formal work experience, can build marketable

skills relevant to evaluating the type of work a person is qualified to perform. The

problem for Ali is that nothing in the statute compelled the commissioner to

decide she was available for work despite the restriction she imposed on her

hours. Ali did not suggest a particular type of work that would suit her schedule

better than cleaning work. We cannot say the commissioner erred in focusing on

her past experience as a building cleaner when deciding what type of work would

be suitable for her.

       Ali argues that our unemployment insurance scheme fails to account for

the unique circumstances of single mothers, a group with a high rate of

participation in the workforce. Ali notes that the influx of female laborers has not

been matched by a significant reduction in their domestic responsibilities, citing

Rebecca Smith et al., Nat'l Emp't Law Project, Between a Rock and a Hard

Place: Confronting the Failure of State Unemployment Insurance Systems to

Serve Women and Working Families 1 (July 2003),

http://staqe.nelp.orq/content/uploads/2015/03/Between-a-Rock-and-a-Hard-

Place-070103.pdf[https://perma.cc/SA23-BCLM]. As illustrated by Ali's case,

unemployment laws can disfavor parents who have to juggle their responsibilities

to their children with their need for employment outside the home.

       These are serious policy concerns. But the statute as presently written

does not require the department to consider a claimant's childcare obligations

when making an eligibility determination. Courts are unsuited to the task of

devising a systematic solution to the problem of how unemployed parents can be


                                         8
No. 76655-4-1/9

encouraged to return to the workforce and can at the same time be assured of

proper care and supervision for their children. We may not rewrite an

unambiguous statute to suit our notions of what is good public policy, recognizing

that "the drafting of a statute is a legislative, not a judicial, function." State v.

Enloe, 47 Wash. App. 165, 170, 734 P.2d 520(1987). All's argument is better

addressed to the legislature. Indeed, our legislature considered proposed

amendments to the Employment Security Act during a recent session. See H.B.

2987, 65th Leg., Reg. Sess.(Wash. 2018).

       In summary, Ali has not shown error. The commissioner properly applied

RCW 50.20.010 and WAC 192-170-010 in finding her ineligible for

unemployment compensation.

       Affirmed.




WE CONCUR:



   1
   /(Gzeuti




                                            9